—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, *660J.), rendered February 28, 2000, which resentenced defendant following his conviction of the crime of attempted assault in the first degree.
Defendant was initially sentenced as a second felony offender to concurrent prison terms of 3V2 to 7 years following his conviction of assault in the first degree, assault in the second degree and criminal possession of a weapon in the third degree. This Court ultimately modified defendant’s conviction from assault in the first degree to attempted assault in the first degree and remitted the matter for resentencing. Upon resentencing, County Court imposed the same prison term of 3V2 to 7 years on the attempted assault conviction to run concurrent with the remaining convictions. Defendant appeals, contending that the imposition of the same sentence was harsh and excessive. We disagree. Clearly, the sentence fell within permissible statutory ranges. In view of defendant’s criminal history and the fact that the crime was committed while he was in prison, the court was not obligated to follow People v Hutchins (48 AD2d 942).
Cardona, P. J., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.